ON APPLICATION FOR REHEARING
On rehearing appellees, as an alternative to affirmance of the trial court’s decision, request a clarification of our opinion that a new trial is to be awarded because of inconsistent verdicts. See Rule 49(c), A.R.Civ.P.
Appellees argue that a new trial, within the meaning of Rule 49(c) and the facts of the present case, requires a retrial of all of the issues raised by the pleadings and the evidence. We agree.
Our opinion decided that the answer to the special interrogatory was inconsistent with the general verdict; consequently, a new trial must be held. We did not say whether the new trial was to be on all issues raised at trial or whether the trial court could limit the new trial to particular issues.
After careful consideration of the record in the case at bar, we conclude that the new trial should be on all the issues raised at the former trial. To hold differently could possibly prejudice one or the other of the parties by precluding a review of issues ruled on by the trial court but not reviewed by this court.
*1368OPINION EXTENDED. APPLICATIONS FOR REHEARING OVERRULED.
All the Judges concur.